Exhibit 99.3 JUST ENERGY GROUP INC. INTERIM CONSOLIDATED STATEMENTS OF FINANCIAL POSITION AS AT (unaudited in thousands of Canadian dollars) Notes September 30, 2012 March 31, 2012 ASSETS Non-current assets Property, plant and equipment $ $ Intangible assets Contract initiation costs Other non-current financial assets 6 Non-current receivables Investments 5 - Deferred tax asset Current assets Inventory Gas delivered in excess of consumption Gas in storage Current trade and other receivables Accrued gas receivables - Unbilled revenues Prepaid expenses and deposits Other current assets 6 Corporate tax recoverable Restricted cash Cash and cash equivalents TOTAL ASSETS $ $ DEFICIT AND LIABILITIES Deficit attributable to equity holders of the parent Deficit $ ) $ ) Accumulated other comprehensive income 7 Shareholders’ capital 8 Equity component of convertible debentures Contributed surplus Shareholders’ deficit ) ) Non-controlling interest ) ) TOTAL DEFICIT ) ) Non-current liabilities Long-term debt 9 Provisions Deferred lease inducements Other non-current financial liabilities 6 Deferred tax liability Current liabilities Bank indebtedness Trade and other payables Accrued gas payable - Deferred revenue Income taxes payable Current portion of long-term debt 9 Provisions Other current financial liabilities 6 TOTAL LIABILITIES TOTAL DEFICIT AND LIABILITIES $ $ Commitments (Note 15) See accompanying notes to the interim condensed consolidated financial statements 1 JUST ENERGY GROUP INC. INTERIM CONSOLIDATED STATEMENTS OF INCOME (LOSS) (unaudited in thousands of Canadian dollars, except where indicated and per share amounts) Three months Three months Six months Six months ended ended ended ended September 30, September 30, September 30, September 30, Notes SALES 12 $ COST OF SALES 11 (b) GROSS MARGIN EXPENSES Administrative expenses Selling and marketing expenses Other operating expenses 11
